226 F.3d 651 (5th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JAVIER CEBALLOS-TORRES, Defendant-Appellant.
No. 99-20856
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
September 6, 2000

Appeal from the United States District Court for the Southern District of Texas, Houston
ON PETITION FOR REHEARING AND REHEARING EN BANC
(Opinion July 6, 2000, 5 Cir. 2000, 218 F.3d 409)
Before REYNALDO G. GARZA, JOLLY, and HIGGINBOTHAM, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:


1
The court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service not having voted in favor, (FED. R. APP. P. and 5TH Cir. R. 35) the Petition for Rehearing En Banc is DENIED.


2
The Petition for Rehearing is GRANTED as follows: (1) Footnote eight is deleted; and (2) in the final paragraph of Section II.B., the fourth sentence is changed to read:  "It was possessed illegally."


3
In all other respects, the Petition for Rehearing with respect to this published opinion is DENIED